Case 1:13-cv-05401-NLH-ZNQ Document 114 Filed 05/01/21 Page 1 of 2 PageID: 943




 MICHAEL A. ARMSTRONG & ASSOCIATES, LLC
 79 Mainbridge Lane
 Willingboro, New Jersey 08046
 (609) 877-5511
 Morrison Kent Fairbairn, Esquire
 Attorney for City of Atlantic City

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

                                                   :
 MOHAMED ELLAISY,                                  :
                                                   :
                    Plaintiff,                     :          Docket No.:
                                                   :      1:13-cv-05401-NLH-JS
        v.                                         :
                                                   :
 STERLING WHEATEN, BRIAN HAMBRECHT,                :      NOTICE OF MOTION FOR
 MATTHEW ROGERS, JUANITA HARRIS,                   :            SANCTIONS
 CITY OF ATLANTIC CITY, JOHN                       :
 APPLEGATE, MICHAEL ATKINSON,                      :
 MICHAEL ORDONEZ, BORGATA HOTEL AND                :
 CASINO, and UNKNOWN BORGATA                       :
 SECURITY PERSONNEL,                               :
                                                   :
                    Defendants.                    :
                                                   :

 TO:    Jennifer Bonjean, Esquire
        Bonjean Law Group, PLLC
        467 Saint Johns Place,
        Brooklyn, NY 11238

        PLEASE TAKE NOTICE that on June 7, 2021 at 9:00 am or as

 soon    thereafter    as       counsel    may     be    heard,   the    undersigned

 attorney for Defendant, City of Atlantic City shall move before

 the    United   States     District      Court,    at   the   Mitchell      H.   Cohen

 Building    and    United       States     Courthouse,        Fourth    and      Cooper

 Streets,    Camden,      New    Jersey,    for    the    entry   of    an   Order    to

 sanction Plaintiff or his attorney.
Case 1:13-cv-05401-NLH-ZNQ Document 114 Filed 05/01/21 Page 2 of 2 PageID: 944



      PLEASE TAKE FURTHER NOTICE that Defendant will rely upon

 the accompanying brief and certification of counsel.


      A proposed form of order is attached hereto.


                              MICHAEL A. ARMSTRONG & ASSOCIATES, LLC

                              By:  /s/ Morrison Kent Fairbairn
                                 Morrison Kent Fairbairn, Esquire
                                 Attorney for Defendant Atlantic City

 Dated: April 30, 2021




                                      2
